[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                   No. 09-12164                      APRIL 5, 2010
                             ________________________                 JOHN LEY
                                                                       CLERK
                        D. C. Docket No. 08-00041-CV-CDL-3

A.B.,
L.B.,
R.B.,

                                                                 Plaintiffs-Appellants,

                                         versus

CLARKE COUNTY SCHOOL DISTRICT,

                                                                  Defendant-Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                          _________________________

                                     (April 5, 2010)

Before BIRCH, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

        After careful review of the record and briefs of the parties, as well as having

had the benefit of oral argument, we AFFIRM the judgment of the district court.